DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-24 have been considered and found persuasive due to amendments that overcome the 101 Abstract Idea rejection, and the rejection has been withdrawn. See detailed reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz acting attorney for Esther H. Chong on 12/16/2021.

Claim 6, 
The method of claim 1, wherein when the unique identifier of the first external device is not the same as the unique identifier of the second external device, the received second message is learned and characteristics of the user of the second external device is extracted based on the learned second message to generate a template for the user of the second external device.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Vempati et al. (US 2020/0092291) teaches an authentication method using a message sent to an intelligent electronic device, the method comprising: receiving, by the intelligent electronic device, a first message from a first external device; learning, by the intelligent electronic device, the received first message and extracting characteristics on a user of the first external device based on the learned first message; receiving, by the intelligent electronic device, a second message from a second external device; determining, by the intelligent electronic device, whether a unique identifier of the first external device is the same as a unique identifier of the second external device; and  in response to determining that the user of the first external device is the same as the user of the second external device, displaying the second message on a display unit, wherein the intelligent electronic device does not expose the second message to the user of the intelligent electronic device until determining that the user of the first external device is the same as the user of the second external device ([Figs. 1-7] [0016-0061]).
The difference between the prior art and the claimed invention is that Vempati does not explicitly teach generating, by the intelligent electronic device, a template for the user of the first external device modeled based on the extracted characteristics on the user of the first external device; comparing, by the intelligent electronic device, the second message with the template to determine whether the user of the first external device is the same person as the user of the second external device, when the unique identifier of the first external device is the same as the unique identifier of the second external device.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Vempati to include generating, by the intelligent electronic device, a template for the user of the first external device modeled based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shetye (US 2018/0012134) teaches a device identification message is received from a suspect computer device and contains a device identifier and a measured device signature value. A mean value and a standard deviation value are determined based thereon, and used to update the prior mean value and the prior standard deviation value in one of the sets in the historical repository having an association to the device identifier. A prior frequency value is determined. A posterior probability value, indicating likelihood that the suspect computer device corresponds to a genuine computer device identified by the device identifier, is generated based on the mean value, the standard deviation value, and the prior frequency value. Whether the suspect computer device is permitted to access an electronic resource is controlled based on the posterior probability value.
You et al. (US 2019/0335420) teaches a first aspect, an access method is disclosed and is applied to a D2D relay system. The D2D relay system includes a base station, at least one first 
Park (US 9,936,012) teaches a user terminal is provided. The user terminal includes a communicator configured to perform communication with a Social Network Service (SNS) providing server, an application driver configured to drive an SNS providing application to perform communication with another user, and a controller configured to, when a predetermined event occurs while the SNS providing application is operated, control to transmit information regarding reproduction of contents which are reproduced through a content play application so as to share information regarding reproduction of the contents with the other user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656